Citation Nr: 1446810	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-41 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating for osteomalacia of the left knee in excess of 10 percent prior to June 15, 2012, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to February 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In May 2012, the Board remanded the case for further development.  In January 2013, while the case was in remand status, the Appeals Management Center increased the disability rating for 40 percent, effective June 15, 2012.  As the increase did not satisfy the appeal in full, the issue remains on appeal as characterized on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Reexamination and medical opinion are necessary to address evidence that may indicate subluxation or instability, namely the November 2008 VA examination report, which shows positive medial McMurray's test and that the Veteran reported instability, giving way, and locking; the June 2012 VA examination report, which shows that instability of station and disturbance of locomotion resulted in functional limitation; the Veteran's October 2008 and April 2009 reports of instability, grinding, and popping; and the Veteran's co-worker's April 2009 report of audible popping and grinding.  This is in contrast to some negative instability testing during examinations.

VA treatment records are current through August 2009.  Upon remand, any outstanding VA treatment records must be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from August 2009.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to determine the current severity of the Veteran's left knee disability.  All necessary tests and studies should be performed.

The examiner is to diagnose any current subluxation or instability.

The examiner is to opine as to whether there is evidence of instability or subluxation since July 2007, and if so, whether it has been slight, moderate, or severe.  The examiner is to specifically address the following evidence:  (i) the November 2008 VA examination report, which shows positive medial McMurray's test and that the Veteran reported instability, giving way, and locking; (ii) the June 2012 VA examination report, which shows that instability of station and disturbance of locomotion resulted in functional limitation; (iii) the Veteran's October 2008 and April 2009 reports of instability, grinding, and popping; and (iv) the Veteran's co-worker's April 2009 report of audible popping and grinding.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

